Candler, Justice.
The bill of exceptions in this case was presented to the trial judge on April 16, 1960, and was held by *511him and not certified until September 13, 1960, 153 days after being so presented. Neither his certificate nor the record states or shows any cause for his delay in signing the bill of exceptions, and the plaintiff in error made no effort to obtain a mandamus from this court to compel the judge to certify it. A motion has been made to dismiss the bill of exceptions on the ground that it was not certified within the time required by law, and that this court for that reason has no jurisdiction of the cause. The motion is meritorious and must be sustained under the rulings in Clay v. Floyd, 208 Ga. 374 (66 S. E. 2d 916), Moore v. Moore, 215 Ga. 47 (108 S. E. 2d 704), and Walton v. Chatham, 215 Ga. 683 (113 S. E. 2d 125), and the several cases there cited.
Argued November 14, 1960
Decided November 22, 1960
Rehearing denied December 5, 1960.
W. V. George, Morgan C. Stanford, for plaintiffs in error.
John L. Watson, Jr., contra.

Writ of error dismissed.


All the Justices concur.